Citation Nr: 0720134	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for chronic cervical and 
lumbosacral strains.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran had active duty for training from November 1975 
to April 1976 and active duty from January 1991 to March 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in August 
2004.  That development was completed, and the case has since 
been returned to the Board for appellate review.  

A hearing was held on November 6, 2003, in Boston, 
Massachusetts, before Michelle L. Kane, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is, of course, reluctant to remand this case a 
second time.  However, additional medical records obtained as 
a result of the 2004 Remand, indicate that further 
development should be done.

The veteran was afforded a VA examination in March 2002, but 
the examiner indicated that he did not have any of the 
veteran's military records available for review.  The veteran 
was diagnosed with chronic cervical and lumbosacral strains, 
but the examiner did not offer an opinion as to the etiology 
of the disorder.  Medical records obtained upon remand show a 
history provided by the veteran of back and neck pain since 
1976 [sic] as early as 1996 - several years before he filed 
his claim for VA compensation.  This fact in conjunction with 
at least some notations of back pain during service means 
that VA's duty to assist requires obtaining a medical opinion 
as to the nature and etiology of any lumbar or cervical spine 
disorder that may be present.  38 C.F.R. § 3.159(c)(4)(i).

It appears that the appellant's service medical records are 
incomplete.  The service medical records from his period of 
ACDUTRA from November 1975 to April 1976 as well as from his 
period of active duty from January 1991 to March 1991 have 
been obtained and associated with the claims file.  Although 
the evidence also includes a December 1989 enlistment 
examination for the National Guard, the claims file does not 
contain any other medical records that pertain to the 
veteran's service between his period of ACDUTRA and active 
duty.  In fact, a March 1991 statement of exemption from a 
periodic examination specifically refers to a December 1990 
United States Army National Guard reenlistment examination, 
but that examination report is not associated with the claims 
file. 

The VA Adjudication Procedure Manual indicates that the 
Records Management Center (RMC) copies the veteran's records 
and mails the originals to his Reserve unit upon his 
separation from the Army.  When the veteran no longer has a 
Reserve obligation or any other involvement with the 
Reserves, the records are then forwarded to NPRC.  The VA 
Adjudication Procedure Manual also notes that the records may 
not be where they are supposed to be because of delays in 
forwarding records from one point to another.  It is also 
possible that the records might never have left the 
separation center or treating facility or that the records 
might be in the veteran's possession. See VA Adjudication 
Procedure Manual, M21-1, Part III, para. 4.01. Thus, the 
Board notes that the requests for the veteran's service 
medical records may have been unsuccessful due to the delay 
of records migration between the Army, RMC, the Army 
Reserves, and NPRC.  Therefore, the RO should make an 
additional attempt to obtain and associate with the claims 
file the veteran's complete service medical records.


Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO/AMC should contact the 
National Personnel Records Center 
(NPRC), Army Reserve Personnel Center, 
Records Management Center (RMC), and any 
other appropriate location, to request 
the complete service medical records of 
the veteran, as well as any other 
appropriate records repository to which 
pertinent service medical records may 
have been sent. 

As set forth in 38 U.S.C.A. 
§ 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2), the RO/AMC should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The appellant should be 
notified of any action to be taken.

2.  After obtaining the above service 
records, to the extent available,  the 
RO/AMC should refer the appellant's 
claims folder to the March 2002 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for an opinion as to the etiology of the 
appellant's chronic cervical and 
lumbosacral strains.  If the examiner 
feels another physical evaluation of the 
veteran is needed to answer the 
following, then such should be scheduled.


The examiner is requested to review all 
pertinent records associated with the 
claims file, including the complete 
service medical records, and to render an 
opinion on the following:

*	is it at least as likely as not that 
the veteran's current lumbar or 
cervical spine disorder is related 
to disease or injury shown in the 
service records? 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the 
RO/AMC should readjudicate the claim.  If 
such action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  



The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

